ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
The respondent in this action, Dennis Joseph Stanton, has tendered to this Court his affidavit of resignation, pursuant to Indiana Admission and Discipline Rule 28, Section 17(a).
And this Court, being duly advised, now finds that the tendered resignation meets the necessary elements contained Ind. Admission and Discipline Rule 23(17)(a)(1), (2) and (4). We find further that the Commission has consented to modification of the facts alleged in its Sixth Amended Verified Complaint for Disciplinary Action, and therefore that the elements - contained - in - Admis.Dise.R. 23(17)(a)(8) are satisfied. Accordingly, we find that the respondent's resignation should be accepted and that any proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the respondent, Dennis Joseph Stanton, is hereby removed as a member of the Bar of this State and that the Clerk of this Court strike his name from the Roll of Attorneys. To be eligible for reinstatement at a future date, the respondent must comply with the provisions of Admis.Dise. R. 28(4).
IT IS FURTHER ORDERED that, by reason of this resignation, all charges not previously adjudicated in this proceeding are now dismissed as moot.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admis.Disc.R. 28(8)(d), governing disbarment and suspension.
/s) Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana
All Justices concur.